Title: John Wayles Eppes to Thomas Jefferson, 1 November 1810
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
             Mill Brook near Ca-Ira Novr 1t 1810.
          
          circumstances on which I shall not dwell have prevented my writing to you for some time—I have not however thought less of you and of others dear to my heart by whom you are surrounded.  I have sold out my interest in the Eppington plantation & am now occupied in fixing a permanent residence here—It is a situation superior in climate soil & prospect to the other and of various houses which I am about to unite I shall have at a very small expence a convenient dwelling with eight rooms— we are within three miles of Willis’s mountain of which we have a fine view—If not neighbours we may daily see the same object—  In some of your trips to Bedford I hope we shall have the pleasure of seeing you as the circle would not be great to take it by Canton & come into the road again at Floods— The road from here to Floods is an excellent one being the whole way on the ridge dividing the waters of A. & J. River—
           Business will call me to Milton on my way to washington—I shall avail myself of that opportunity to see you—My wife   family will not go on to washington until after christmas— I have promised Francis to carry him with me and leave him until I return for my family. He writes to you by this opportunity—how he was prevailed on to write so often last winter I know not as he has promised & failed every post now for about six weeks—
             I received from Mr Wickham not long since a letter on the subject of the Judgement Hanbury’s Exor against Wayles Exors—He states the balance with interest a $422. 56 cents of which your proportion is $140. 85. cents— I have written to him that you will pay him this sum & that I have also written a similar letter to Colo. Skipwith. our portion is ready—
          No reliance can be placed in the fund on which you calculated when at Eppington— Mr Robertson on whom you gave a draft has not received any portion of the money & it is now extremely doubtful whether it will ever be received—
          
            Be kind enough to present me affectionately to the family around you & to accept for yourself every wish of an affectionate friend
            
 Jno: W: Eppes
          
        